Merrick. C. J.
The District Court erred in excluding the testimony of Robt. Mott. Being the surety of Creseps on his administration bond, did not render him incompetent. If he was interested at all, it was against the party calling him. This testimony is in the record, and the cause will not require to be remanded on that account.
There was no error in refusing to receive the bill of exception taken in a former trial, which was offered for the purpose of proving that Purvis had declined to answer certain questions propounded to him, and to deduce unfavorable infer-enees therefrom. Purvis was in court and ready to testify. The plaintiff could m>t"<Jffer the bill of exceptions in evidence without at least first propounding his 'jforrpgittories to Purvis who was present and offered to testify.
From a“ careful examination of the testimony, we are not prepared to say that the'decision of the lower court was erroneous, nor that the testimony of Molt in addition :to the evidence adduced, would justify us in adopting a conclusion .different from that which prevailed.
Judgment affirmed.
Rehearing refused.